Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claims 1-15 are amended and claims 16-18 are added. 

Response to Arguments
Applicant’s arguments, filed September 28, 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant's arguments with respect to the Section 101 rejection have been fully considered but they are not persuasive. That is, Applicant's statement that claims 1-15 have been amended to overcome the Examiner's rejection do not address the merits of the rejection as previously presented or as presented to address the amended claims. 
Applicant’s arguments with respect to the Section 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide a description corresponding to “resolve the virtual server name to a database associated with the law enforcement agency to simultaneously provide asset management functions to the multiple disparate law enforcement agencies” as recited in claims 1 and 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 1-9 encompass a system lacking any structure. A machine is a “concrete thing, consisting of parts, or of certain devices and combination of devices.” Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348-1349, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014) (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). This category “includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result.” In re Nuijten, 500 F.3d 1346, 1355, 84 USPQ2d 1495, 1501 (Fed. Cir. 2007), (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)). That is, the recitation of a management module configured to construct a virtual server name, given the claim’s broadest reasonable interpretation in light of paragraphs [0017]-[0020] of the specification, comprise non-functional descriptive material such a computer code lacking any corresponding structure. As such, the claims do not fall within at least one of the four categories of patent eligible subject matter and are directed to non-statutory subject matter. 
Claim 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “to construct a virtual server name for each one of the disparate law enforcement agencies, wherein in response to a request to manage an asset of a law enforcement agency associated with the virtual server name, … to resolve the virtual server name to a database associated with the law enforcement agency to simultaneously provide asset management functions to the multiple disparate law enforcement agencies”. Therefore, the claim as a whole is directed to “Law Enforcement Inventory Management”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. “Law Enforcement Inventory Management” is considered to be is a method of organizing human activity because the claims recite generic computer components used in a generic manner to perform processes ordinarily performed by humans with or without the aid of computers and other devices. See “The RuBee Wireless Weapon Tag”, “Oracle Dot Tag”, “20/20 Stackable Weapon Rack” and “Armory 20/20” by the Visible Assets Inc. Accordingly, claim 1 is directed to an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: a management module and a management system, both of which are interpreted to be names for software elements, not tied to any particular hardware. The additional elements, taken individually or in combination, do not integrate the exception into a practical application. Rather, the invocation of the additional elements amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). That is, the claims generically recite known elements of inventory systems of human and automated inventory and audit systems. See “Oracle Dot Tag” by the Visible Assets Inc. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, taken individually and/or in combination, are merely being used to apply the abstract idea to a technological environment. The use of virtual addressing for servers and databases to provide access to a database is routine and commonplace, and the claims do not recite an improvement to existing technology. Accordingly, claim 1 is ineligible.
Claims 10 is parallel in nature to claim 1. Accordingly claim 1 is rejected as being directed towards ineligible subject matter based upon the same analysis above.
Dependent claims 2-9 and 11-18 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 2 and 11 further limit the abstract idea of “Law Enforcement Inventory Management” by introducing the element of a URL and a unique code associated with the law enforcement agency, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 2 and 11 is also non-statutory subject matter.
Dependent claims 3 and 12 further limit the abstract idea of “Law Enforcement Inventory Management” by introducing the element of a number, letter and/or symbol, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 3 and 12 are also non-statutory subject matter.
Dependent claims 4 and 13 further limit the abstract idea of “Law Enforcement Inventory Management” by introducing the element of a user device coupled to the management module via a network, wherein the request to manage the asset of the law enforcement agency is initiated from the user device via a graphical user interface, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 4 and 13 are also non-statutory subject matter.
Dependent claims 5 and 14 further limit the abstract idea of “Law Enforcement Inventory Management” by introducing the element of the database associated with the law enforcement agency corresponds to a physical or logical portion of a database server, and the physical or logical portion of the database server is only associated with the law enforcement agency, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 5 and 14 are also non-statutory subject matter.
Dependent claims 6 and 15 further limit the abstract idea of “Law Enforcement Inventory Management” by introducing the element of the asset comprises inventory, training activities, armory, shooting range activities, or a firearm or other equipment, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 6 and 15 are also non-statutory subject matter.
Dependent claims 7 and 16 further limit the abstract idea of “Law Enforcement Inventory Management” by introducing the element of a storage locker physically or electronically coupled to the management module via a connection, wherein the storage locker is configured to secure the firearm or other equipment, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 7 and 16 are also non-statutory subject matter.
Dependent claims 8 and 17 further limit the abstract idea of “Law Enforcement Inventory Management” by introducing the element of the connection comprises a landline, Bluetooth, or Wi-Fi connection, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 8 and 17 are also non-statutory subject matter.
Dependent claims 9 and 18 further limit the abstract idea of “Law Enforcement Inventory Management” by introducing the element of the asset is the storage locker, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 9 and 18 are also non-statutory subject matter.
Dependent claims 2-9 and 11-18 further recite the additional elements of a user device coupled to the management module via a network, a physical or logical portion of a database server, storage locker, and a landline, Bluetooth, or WiFi connection, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer system itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. This judicial exception is not integrated into a practical application. The additional elements, taken individually or in combination, do not integrate the exception into a practical application. Rather, the invocation of the additional elements amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, claims 2-9 and 11-18 are ineligible.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0032626 to Dewolf et al. in view the “Oracle Fusion Middleware Disaster Recovery Guide, 3 - Design Considerations” by Oracle (retrieved from https://docs.oracle.com/middleware/1213/core/ASDRG/design_consid.htm#ASDRG415).
With regards to claims 1 and 10, Dewolf et al. teaches: A system for simultaneously providing asset management functions to multiple disparate law enforcement agencies, comprising: 
a management module configured to construct a … server name for each one of the disparate law enforcement agencies (paragraph [0008], “In this embodiment, the registry would allow for all forms of individuals or organizations to participate in the registry. This includes participation not only of owners, producers, sellers, financiers, and insurers, but also allows for participation of organizations that have an interest in asset ownership and other attributes, including law enforcement agencies, courts of law, legislative bodies, and regulatory agencies.”; paragraph [0032], “FIG. 1 illustrates an exemplary system architecture for a GAIR 100, according to one embodiment of the present invention. The GAIR 100 would be located on one or more servers 102 accessible through a network 104, such as the Internet, or a phone network (wired, wireless, satellite). Various organizations having an interest in the asset, managing some aspect of the asset or simply interested in information pertaining to the asset may be able to access the GAIR 100 through the network 104.”), 
wherein in response to a request to manage an asset of a law enforcement agency associated with the … server name (paragraph [0008], “In this embodiment, the registry would allow for all forms of individuals or organizations to participate in the registry. This includes participation not only of owners, producers, sellers, financiers, and insurers, but also allows for participation of organizations that have an interest in asset ownership and other attributes, including law enforcement agencies, courts of law, legislative bodies, and regulatory agencies.”; paragraph [0015], “In one embodiment, the asset registry would be broadly accessible across an electronic network. This would be accomplished, in part, through the use of generic or common software tools such as WWW browsers, Web Servers and Internet Transfer Protocols or other like computers and networks. Other such broadly accessible solutions are possible as will be evident to those skilled in the art.”), the management system is configured to resolve the … server name to a database associated with the law enforcement agency to simultaneously provide asset management functions to the multiple disparate law enforcement agencies (paragraph [0033], “In order to maintain the data the one or more servers 102 would include some type of database. As one of ordinary skill in the art knows there are numerous databases that could store and manage large volumes of data associated with an asset, including but not limited to Oracle, Sybase, and IBM's DB2.”; paragraph [0055], “Each of these organizations 230 may have access to the GAIR 100 to modify the asset record in some manner or to obtain information relative to the asset 200. For example, the producers 231 may have the ability to specify details about the asset 200 being produced, including assigning the asset an identification.”; paragraph [0089], “For instance, producers might participate in the creation of the object record, populating the initial record relating to an object, or describing it and a DNA like map of it's own attributes and individual component parts.”; paragraph [0155], “The developer would store these records, preferably in a database, and provide Internet access to these records to any party who the record holder/maintainer desired. Such parties might include purchasers, realtors, contractors and lien holders, insurance and finance organizations, government and law enforcement. The property records would be stored in an property asset registry.”).
Dewolf et al. does not explicitly teach the use of a virtual server. However, Oracle teaches that the use of Virtual IP Addresses and Virtual Host Names (See 3.1.2 Virtual IP and Virtual Host Name Considerations of Oracle), and virtual server names, alias virtual server names, (See 3.1.4 Virtual Server Considerations of Oracle). 
This part of Oracle is applicable to the system of Dewolf et al. as they both share characteristics and capabilities, namely, they are directed to network data hosting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dewolf et al. to include the virtual server data processing as taught by Oracle. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dewolf et al. in order to provide redundant or distributed data processing systems so no single component of the system hardware or software could be deployed in a manner that if it fails the entire system will fail  (see paragraph [0098] of Dewolf et al. and “Network Considerations” of Oracle).	

With regards to claims 2 and 11, Dewolf et al. teaches access is associated with the law enforcement agency, does not explicitly teach the use of a virtual server. However, Oracle teaches that the use of Virtual IP Addresses and Virtual Host Names (See 3.1.2 Virtual IP and Virtual Host Name Considerations of Oracle), URLs including virtual server names, alias virtual server names, (See 3.1.4 Virtual Server Considerations of Oracle), and a unique code including SSL and single sign-on (See Figure 3-1 Deployment Used at Production and Standby Sites for Oracle Fusion Middleware Disaster Recovery of Oracle).  
This part of Oracle is applicable to the system of Dewolf et al. as they both share characteristics and capabilities, namely, they are directed to network data hosting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dewolf et al. to include the virtual server data processing as taught by Oracle. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dewolf et al. in order to provide redundant or distributed data processing systems so no single component of the system hardware or software could be deployed in a manner that if it fails the entire system will fail (see paragraph [0098] of Dewolf et al. and “Network Considerations” of Oracle).	

With regards to claims 3 and 12, Dewolf et al. teaches access is associated with the law enforcement agency, does not explicitly teach the use of a virtual server. However, Oracle teaches the unique code comprises a number, letter and/or symbol including SSL and single sign-on (See Figure 3-1 Deployment Used at Production and Standby Sites for Oracle Fusion Middleware Disaster Recovery of Oracle).  
This part of Oracle is applicable to the system of Dewolf et al. as they both share characteristics and capabilities, namely, they are directed to network data hosting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dewolf et al. to include the virtual server data processing as taught by Oracle. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dewolf et al. in order to provide redundant or distributed data processing systems so no single component of the system hardware or software could be deployed in a manner that if it fails the entire system will fail (see paragraph [0098] of Dewolf et al. and “Network Considerations” of Oracle).

With regards to claims 4 and 13, Dewolf et al. teaches: a user device coupled to the management module via a network, wherein the request to manage the asset of the law enforcement agency is initiated from the user device via a graphical user interface (Fig. 1, element 118, paragraph [0034], “As one of ordinary skill in the art would recognize, there are numerous methods for entering the data into the GAIR 100 that include but are not limited to Oracle forms interface, flat files, paper forms that are scanned, hand held scanners (i.e., “palm-top”) and voice recognition. Regardless of what method is used to enter the data, the data is likely transmitted from the person processing the asset (i.e., the producer 110) over the network 104 to the GAIR servers 102.”).

With regards to 5 and 14, Dewolf et al. teaches: the database associated with the law enforcement agency corresponds to a physical or logical portion of a database server (paragraph [0033], “In order to maintain the data the one or more servers 102 would include some type of database. As one of ordinary skill in the art knows there are numerous databases that could store and manage large volumes of data associated with an asset, including but not limited to Oracle, Sybase, and IBM's DB2.”; paragraph [0073], “In this example, a producer of materials would populate the database with an initial record of the object at the time of its creation. The producer would have access to add records to the database according to a universal structure that would define all categories of assets.”), and wherein the physical or logical portion of the database server is only associated with the law enforcement agency (paragraph [0063], “In contrast, the producer 231, the insurer 236, the rights holder 237, the shipper 238, the financial entity 239 and the law enforcement agency 235 may only be associated with the documents 220. That is, these organizations would only produce documents 220 in support of the transactions 210 and will not take place in the actual transaction. As illustrated, each organization is associated with multiple documents 220 and each document 220 is associated with one organization.”).

With regards to claims 6 and 15, Dewolf et al. teaches: the asset comprises inventory, training activities, armory, shooting range activities, or a firearm or other equipment (paragraph [0005], “Different industries frequently use different procedures for creating asset inventories (e.g., asset management databases).”; paragraph [0035], “This would be the case if suppliers had participated in a business-to-business (B2B) electronic marketplace, or B2B exchange, and had entered their inventory of components into the GAIR 100 at the time they were created.”).

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0032626 to Dewolf et al. in view the “Oracle Fusion Middleware Disaster Recovery Guide, 3 - Design Considerations” by Oracle as applied to claims 1-6 and 10-16 above, and further in view of further in view of U.S. Patent Application Publication No. 2015/0337562 to Bacarella.	
With regards to claims 7 and 16, Dewolf et al. teaches a system that law enforcement organizations can use to check the status, location, and ownership of an asset, but fails to explicitly teach or suggest the coupling to storage lockers. However, Bacarella teaches a storage locker physically or electronically coupled to the management module via a connection, wherein the storage locker is configured to secure the firearm or other equipment (paragraph [0006], “According to another aspect, access to one or more doors/locks may be recorded by a data access device or other storage and tracking device. In one example, access information including the identities of accessing individuals and inventory changes in the interior compartment may be transmitted to a remote server through a wireless communication channel/network.”).
This part of Bacarella is applicable to the system of modified Dewolf et al. as they both share characteristics and capabilities, namely, they are directed to data management for inventory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify database of the inventory data management system of modified Dewolf et al. to include the database controlled access to a locker as taught by Bacarella. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Dewolf et al. in order to provide effective record access to sensitive lockers (see paragraph [0018]-[019] of Bacarella).	

With regards to claims 8 and 17, Dewolf et al. teaches a system that law enforcement organizations can use to check the status, location, and ownership of an asset, but fails to explicitly teach or suggest the coupling to storage lockers. However, Bacarella teaches a server is coupled to the one or more storage lockers via a landline, Bluetooth, or WiFi connection (paragraph [0006], “According to another aspect, access to one or more doors/locks may be recorded by a data access device or other storage and tracking device. In one example, access information including the identities of accessing individuals and inventory changes in the interior compartment may be transmitted to a remote server through a wireless communication channel/network.”).
This part of Bacarella is applicable to the system of modified Dewolf et al. as they both share characteristics and capabilities, namely, they are directed to data management for inventory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify database of the inventory data management system of modified Dewolf et al. to include the database controlled access to a locker as taught by Bacarella. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Dewolf et al. in order to provide effective record access to sensitive lockers (see paragraph [0018]-[019] of Bacarella).	

With regards to claims 9 and 18, Dewolf et al. teaches a system that law enforcement organizations can use to check the status, location, and ownership of an asset, but fails to explicitly teach or suggest the coupling to storage lockers. However, Bacarella teaches the asset is the storage locker (paragraph [0006], “According to another aspect, access to one or more doors/locks may be recorded by a data access device or other storage and tracking device. In one example, access information including the identities of accessing individuals and inventory changes in the interior compartment may be transmitted to a remote server through a wireless communication channel/network.”).
This part of Bacarella is applicable to the system of modified Dewolf et al. as they both share characteristics and capabilities, namely, they are directed to data management for inventory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify database of the inventory data management system of modified Dewolf et al. to include the database controlled access to a locker as taught by Bacarella. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Dewolf et al. in order to provide effective record access to sensitive lockers (see paragraph [0018]-[019] of Bacarella).		
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                 

/SANGEETA BAHL/Primary Examiner, Art Unit 3629